Citation Nr: 0802064	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyositis, 
left shoulder, currently evaluated as 20 percent disabling 
(left shoulder disability).

2. Entitlement to an increased evaluation for fibromyositis, 
right shoulder, currently evaluated as 10 percent disabling 
(right shoulder disability).

3.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

5.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a left foot disorder, to 
include fracture of the toes and heel spurs, has been 
received.

6.  Entitlement to service connection for abdominal pain from 
scar tissue and adhesions.

7.  Entitlement to service connection for spasms of the upper 
back to include the thoracic and cervical spine (back 
disorder).

8.  Entitlement to service connection for a right foot 
disorder, to include fracture of the toes and heel spurs.

9.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville Tennessee, which denied the veteran's 
claims.

The appeals for a left shoulder disability, a left foot 
disorder, abdominal pain, a back disorder, and a right foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is characterized 
by pain; stiffness; tiring easily; the shoulder becoming red 
and hot at times; and a range of motion of active flexion to 
130 degrees with pain, passive flexion to 170 degrees with 
intense pain, abduction to 120 degrees with pain, external 
rotation 90 degrees, infernal rotation to 70 degrees with 
pain; but not weakness; swelling; instability locking; 
ankylosis; guarding of movement; deformity; malunion; or 
nonunion.

2.  The veteran's sinusitis is characterized by three to four 
sinus infections per year, headaches, and allergies, but no 
recent purulent drainage and no acute chronic sinus disease.

3.  The veteran has had sinus surgery only once, in 1984, 
when she underwent a nasal sepal surgery and antrostomy on 
the right side.

4.  The veteran is prescribed Albuterol for use four times 
daily for bronchial asthma and pulmonary function tests 
showed FEV-1 of 88 percent and FEV-1/FVC of 77/78 percent.

5.  Resolving all doubt in favor of the veteran, her service-
connected disabilities, including a total abdominal 
hysterectomy, rated 50 percent disabling; chronic sinusitis, 
rated 30 percent disabling; bronchial asthma, rated 30 
percent disabling in this decision; a left shoulder 
disability, rated 20 percent disabling; a right shoulder 
disability, rated 10 percent disabling; a left wrist 
disability, rated 10 percent disabling; and bilateral shin 
splints, rated 0 percent disabling, render her unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 5200, 
5201, 5202, 5203 (2007).

2.  The criteria for a 30 percent evaluation for bronchial 
asthma have been met. 38 U.S.C.A. §§ 1155, (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 
(2007); 38 C.F.R. § 4.97.

3.  The criteria for an evaluation greater than 30 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 38 C.F.R. § 4.97, DC 6513 
(2007).

4.  The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information not in the possession of the 
Federal government.  In essence, he was asked to submit any 
evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran was provided with notice regarding 
disability evaluations and effective dates in March 2006, 
subsequent to final adjudication of the claim.  However, the 
error was harmless in regards to the claims for increased 
ratings.  The Court held in Dingess that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  As the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element of the grant of entitlement to 
individual unemployability, there can be no possibility of 
any prejudice to the veteran under the holding in Dingess.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted numerous lay statements in 
support of her claims.  The veteran was afforded VA medical 
examinations in November 2003.  Significantly, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

II.  Claims for Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.

A.  Right Shoulder

The veteran is currently rated 10 percent disabled under 
Diagnostic Code 5021, the diagnostic code used to evaluate 
myositis.  The evaluation criteria are provided under 
Diagnostic Code 5201.  A 20 percent evaluation is warranted 
for either the major or minor extremity when there is 
limitation of motion of the arm at shoulder level.  See 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  Normal shoulder 
motion is defined as 0 to 180 degrees of forward elevation 
(flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees 
of internal and external rotation.  See 38 C.F.R. § 4.71, 
Plate I (2007).

During a November 2003 VA examination, the veteran reported 
right shoulder pain a few days a week.  She did not have any 
weakness, swelling, instability or locking.  The veteran 
reported stiffness with pain, tiring easily, and that the 
shoulder becomes red and hot at times.  Range of motion was 
as follows:  Active flexion to 130 degrees with pain, passive 
flexion to 170 degrees with intense pain, abduction to 120 
degrees with pain, external rotation to 90 degrees, internal 
rotation to 70 degrees with pain.
 
In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10. 
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
veteran is already rated ten percent disabling based on pain.  
She does not experience weakness, swelling, instability or 
locking.  Thus, an additional rating under DeLuca is not 
warranted.

The Board has considered whether a more favorable result is 
available under analogous diagnostic codes.  Shoulder 
disabilities can also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, or 5203.  However, none of these 
codes are applicable.  There is no evidence of any ankylosis 
and the veteran's range of motion would not warrant a higher 
rating under Diagnostic Code 5200.  There is no evidence of 
guarding of movement, deformity, malunion, or nonunion, so as 
to warrant a higher rating under Diagnostic Codes 5202 or 
5203. 

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 10 percent cannot be granted.

B.  Bronchial Asthma

The veteran is currently rated 10 percent disabled under 
Diagnostic Code 6602.  For respiratory conditions, a single 
rating is assigned under the diagnostic code which reflects 
the predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a).  Under 
Diagnostic Code 6602, which rates bronchial asthma, the next 
highest evaluation is a 30 percent, and is warranted when 
pulmonary function tests show FEV-1 of 56 to 70 percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; the 
veteran requires daily inhalational or oral bronchodilator 
therapy, or; the veteran requires inhalational anti-
inflammatory medication.  38 C.F.R. § 4.97, DC 6602 (2007).

The veteran's November 2003 VA examination shows that she is 
prescribed Albuterol for use four time daily, as treatment 
for her bronchial asthma.  Pulmonary function tests showed 
FEV-1 of 88 percent and FEV-1/FVC of 77/78 percent.  Given 
the veteran's daily use of Albuterol, an inhalational 
bronchodilator, the Board finds that she is entitled to an 
increased rating of 30 percent.

The Board has considered whether the veteran is entitled to 
the next highest rating of 60 percent.  A 60 percent rating 
requires FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 
40 to 55 percent, or at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Again, the veteran's FEV-1 and FEV-1/FVC 
exceed the requirements for a higher rating.  There is no 
evidence of monthly visits to a physician for required care 
or of the use of systemic corticosteroids. 
 
The preponderance of the evidence is against a rating in 
excess of 30 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the veteran is granted a 30 
percent rating, but no higher.

C.  Sinusitis

The veteran is currently rated 30 percent disabled under 
Diagnostic Code 6513.  Diagnostic Code 6513 provides a 50 
percent rating for sinusitis, maxillary, chronic following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  No higher schedular rating is available.

The veteran's VA treatment records show that she was 
regularly seen for sinus infections, sinus problems which 
included headaches, and allergies.  Her allergies were not 
sufficiently treated by Allegra.  She was often prescribed 
antibiotics for sinus infections.  At a VA examination in 
November 2003, the veteran reported three to four nasal 
infections per year.  She can breath through her nose and 
reported no recent purulent drainage.  A CT scan was 
essentially normal.  The examiner diagnosed chronic allergic 
rhinitis but found no evidence of any acute chronic sinus 
disease.  The only reported surgery was a nasal septal 
surgery and antrostomy on the right side in 1984.

The veteran is not entitled to an increased evaluation, as 
there is no evidence of repeated surgeries.  Furthermore, a 
50 percent rating requires "near constant" sinusitis, and 
the veteran reports only three to four infections per year.  
At the VA examination, she denied any purulent discharge.  
The Board finds that the veteran's sinusitis does not warrant 
the next highest available evaluation of 50 percent.

The preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the claim for a 
rating in excess of 30 percent cannot be granted.

III.  Claim for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
her behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of her claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran contends that TDIU is warranted.  Total 
disability ratings for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2007).  

The veteran is rated 50 percent disabled for a total 
abdominal hysterectomy.  She has a combined rating of over 80 
percent for chronic sinusitis, rated 30 percent disabling; 
bronchial asthma, rated 30 percent disabling in this 
decision; a left shoulder disability, rated 20 percent 
disabling; a right shoulder disability, rated 10 percent 
disabling; a left wrist disability, rated 10 percent 
disabling; and bilateral shin splints, rated 0 percent 
disabling.  Therefore, the veteran is eligible for an 
individual unemployability rating if she is unable to secure 
or follow a substantially gainful occupation as a result of 
her service-connected disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims held that 
the central inquiry in determining whether a veteran is 
entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the appellant 
unemployable.

In this case, there is evidence that the veteran is 
unemployable due primarily to her service-connected 
disabilities.  A March 2000 VA examiner stated that there 
were no disabilities which would preclude employment.  
However, given the veteran's shoulder disabilities, the 
examiner said that she should not be involved in any 
occupation which would require lifting overhead or extensive 
overhead reaching.  A July 2004 application for TDIU, 
submitted by the veteran, shows that her work history and 
experience lends itself entirely to employment which would 
require lifting or extensive reaching.  She has worked 
primarily as a cashier and a cook, jobs which require 
movement and use of the wrist and shoulders to lift and 
reach.  The motions involved in these jobs are repetitive.  
In January 2003, the veteran lost her job as a cashier for 
Food City since she could not scan and lift heavy items due 
to her service-connected shoulder disabilities, as well as 
the pain in her abdomen and back.  In December 2005 the 
veteran reported that she was delivering newspapers, another 
job which aggravated her shoulder disabilities and left wrist 
disability.  Given the lifting and reaching involved in the 
veteran's employment, the Board finds that, to the extent 
that it is unfavorable to the veteran's claim, the March 2000 
VA examination is not probative.

The veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with her work 
experience.  In September 2004, the veteran had surgery on 
her left shoulder for a torn rotator cuff.  In August 2005 
the veteran reported that she could barely lift or use her 
shoulders and that she was experiencing numbness in her 
wrist.  At her November 2003 VA examination, the veteran 
reported radiating pain, stiffness, easily tiring, daily pain 
on the left side that feels like a knife, and pain that can 
persist two to three days with a flare-up.  The Board notes 
that the veteran is competent to report her own symptoms.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)  The 
Board also notes that the veteran's non-service connected 
abdominal pain is severe and she experiences little relief 
from the pain.

The veteran, as reported by her and by those who know her, 
cannot perform many activities of daily living such as 
cleaning, yard work, driving, opening doors, or typing.  She 
cannot pick up her dog because it makes her shoulder feel 
like it is "ripping."  She is in constant pain.  The 
limitations the veteran experiences at home would affect her 
ability to maintain any sort of gainful employment.  Again, 
she cannot lift or extend her arms, functions which would be 
essential to any job she is likely to obtain, given her 
experience.

The veteran has also submitted evidence showing that the 
little employment she is able to maintain is not substantial.  
Due to her service-connected disabilities, particularly the 
shoulder disabilities and the wrist disability, she fell 
behind on bills, utilities, and car payments.

Therefore, considering the current severity of the veteran's 
service-connected disabilities, and considering that the 
veteran currently has a combined rating of over 80 percent, 
and resolving all doubt in the veteran's favor, the Board 
finds that entitlement to individual unemployability is 
warranted.


ORDER

The appeal for an increased evaluation for fibromyositis, 
right shoulder, is denied.

A 30 percent evaluation for bronchial asthma is granted, 
subject to the regulations governing the payment of monetary 
benefits. 

The appeal for an increased evaluation for sinusitis is 
denied.

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.


REMAND

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of her claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
a claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Here, the veteran has not received notice describing "new 
and material evidence" or why her claim was previously 
denied.  Such notice must be provided.

The veteran had surgery on her left shoulder in September 
2004.  As this surgery may have changed the severity of the 
veteran's disability, a new VA examination is needed before a 
higher evaluation can be considered.  VA medical records 
associated with the claims file are dated no later than June 
2005.  Updated and complete records will allow for a more 
complete picture of the veteran's current level of 
disability.

The veteran was afforded a VA examination in November 2003.  
However, the examiner failed to address the possibility that 
her abdominal pain was caused by scars or adhesions from a 
service-connected hysterectomy.  The examiner also stated 
that her abdominal pain could be due to hip problems and she 
should be examined by an orthopedist, but no such examination 
was scheduled.  A new examination is needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The veteran was afforded an examination to determine 
unemployability in March 2000, but it only briefly addressed 
the veteran's back disorder and right foot disorder and did 
not discuss whether either disorder was related to service.  
New examinations are needed.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must provide a medical examination 
when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided 
to the veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran as to the evidence needed 
to support a claim of secondary service 
connection for abdominal pain possibly 
related to her service-connected 
hysterectomy.

2.  The veteran's current VA treatment 
records should be associated with the 
claims file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the appropriate VA 
examiner(s).  Pertinent documents 
should be reviewed.  The examiner(s) 
should conduct a complete history and 
physical.

(a)  Left shoulder disability.  All 
appropriate diagnoses should be 
assigned.  Range of motion should be 
provided.  The examiner should state 
whether there is any ankylosis, 
guarding of movement, deformity, 
malunion, or nonunion.

(b)  Abdominal pain.  (i)  All 
appropriate diagnoses should be 
assigned.  The veteran should describe 
the frequency and severity of any pain 
she experiences.  The examiner should 
state whether it is at least as likely 
as not that any current abdominal pain 
is related to scar tissues or adhesions 
from the veteran's hysterectomy.  If 
thought necessary by the examiner, the 
veteran should also be seen by an 
orthopedist.  The veteran should 
describe the frequency and severity of 
any pain she experiences.  The 
orthopedist should evaluate the veteran 
for any hip problems and should assign 
all appropriate diagnoses.  The 
examiner should state whether the 
veteran's current abdominal pain is at 
least as likely as not related to any 
hip problems.

(c)  Back disorder.  All appropriate 
diagnoses should be assigned.  The 
examiner should state whether any 
current back problems are at least as 
likely as not related to the back pain 
the veteran experienced in service or 
the veteran's duties in service.

(d)  Right foot disorder.  All 
appropriate diagnoses should be 
assigned.  The examiner should state 
whether any current right foot problems 
are at least as likely as not related 
to the veteran's service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


